Citation Nr: 1640287	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  10-02 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a left elbow disability.  

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for left carpal tunnel syndrome.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a sleep disorder.

10.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1970 to January 1972, with service in the Republic of Vietnam from December 1970 to January 1972.  The Veteran was awarded the Combat Infantryman Badge and Vietnam Service Medal with two service stars.

This case comes before the Board of Veterans' Appeals (the Board) from April 2009 and December 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in June 2016.  A transcript of that proceeding has been associated with the claims file.

The issues of entitlement to service connection for a bilateral hearing loss disability, tinnitus, left shoulder disability, left elbow disability, low back disability, right knee disability, left carpal tunnel syndrome, hypertension, sleep disorder, and erectile dysfunction addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The May 2006 rating decision that denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability was not appealed, nor was new and material evidence received during the appeal period.

2.  The evidence received since the May 2006 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hearing loss disability.

3.  The October 2007 rating decision that denied the Veteran's claim of entitlement to service connection for tinnitus was not appealed, nor was new and material evidence received during the appeal period.

4.  The evidence received since the October 2007 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.




CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The October 2007 rating decision that denied the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

4.  New and material evidence has been received; thus, the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The appeals of whether new and material evidence has been received to reopen the claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.


New and Material Evidence

In July 2005, the Veteran filed a service connection claim for a bilateral hearing loss disability and tinnitus, which was denied in a May 2006 rating decision.  The claim was denied on the grounds that neither disability was incurred in or caused by service.  With respect to the claim for hearing loss, the Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

The Veteran filed a new claim for tinnitus in May 2007.  The AOJ accepted the claim but only reviewed newly associated VA outpatient treatment records.  In an October 2007 rating decision, the AOJ denied the claim on the grounds that the new evidence did not show that tinnitus occurred in or was the result of service.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2015).

In February 2008 and November 2008, the Veteran filed petitions to reopen his service connection claims for tinnitus and hearing loss, respectively.  In an April 2009 rating decision, the AOJ denied the Veteran's petitions on the grounds that the Veteran did not submit any evidence showing a relationship between his hearing loss and tinnitus and service.  The Veteran perfected a timely appeal.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade, 24 Vet. App. 110.

A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Therefore, new and material evidence is still required to reopen in such instances.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2007).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

With respect to hearing loss, the evidence of record at the time of the May 2006 rating decision included service treatment records, treatment records from the El Paso VA Medical Center, and a December 2005 VA-contract audiological examination.  Service connection was denied on the grounds that there was no evidence the Veteran's hearing loss was incurred in or caused by service.

Since the May 2006 rating decision, the Veteran provided written statements and testimony regarding the onset of his hearing loss disability.  Additionally VA medical records were associated with the claims file, including some records indicating the Veteran received a fee-basis audiological consultation in December 2009.  The consultation report was scanned into the VA medical system but is not available in the Veteran's claims file.  

This evidence received since May 2006 is new, as it was received by VA after the issuance of the May 2006 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it triggers VA's duty to assist the Veteran in obtaining records that are in VA's constructive possession.

As for tinnitus, the evidence of record at the time of the October 2007 rating decision included service treatment records, treatment records from the El Paso VA Medical Center, and a December 2005 VA-contract audiological examination.  The tinnitus claim was denied on the grounds that there was no evidence the Veteran's tinnitus was incurred in or caused by service.

Since the October 2007 rating decision, the Veteran provided written statements and testimony regarding the onset of his tinnitus.  Additionally VA medical records were associated with the claims file, including some records indicating the Veteran received a fee-basis audiological consultation in December 2009, which has not been associated with the Veteran's claims file.  

This evidence received since October 2007 is new, as it was received by VA after the issuance of the October 2007 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it triggers VA's duty to assist the Veteran in obtaining records that are in VA's constructive possession.

As new and material evidence has been received, reopening of the previously denied claims of entitlement to service connection for a hearing loss disability and tinnitus is warranted.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2015).  To that extent only, the claims are granted.


ORDER

As new and material evidence has been received, the petition to reopen a claim for service connection for a hearing loss disability is granted.

As new and material evidence has been received, the petition to reopen a claim for service connection for tinnitus is granted.


REMAND

Preliminarily, the Board observes there are outstanding records.  VA medical records indicate the Veteran had an MRI performed on his left shoulder in June 2008 through a fee-basis consultation.  The Veteran was scheduled for a fee-basis audiological consultation with Dr. P. G. in December 2009, however, in a January 8, 2010 VA Form 21-4138 from the Veteran suggests the consultation may have been rescheduled or not performed.  A February 10, 2010 noted the Veteran had an MRI performed on his lumbar spine, but that the record was stored on VistA.  A November 9, 2010 addendum noted the Veteran had an MRI of his right knee in May 2010 with Dr. V. but indicated the record could not be found.  Additionally, a November 29, 2011 note indicates that the Veteran underwent an orthopedic spine consultation from William Beaumont Army Medical Center, though the consultation report was not associated with the claims file.  The aforementioned records from these consultations and other instances of treatment have not been associated with the claims file.  

Furthermore, in a November 19, 2013 VCAA response, the Veteran wrote that he had seen doctors at the El Paso VA since 1996 and at the Albuquerque VA since VA since 2001.  Moreover, a March 4, 2003 VA medical record noted the Veteran's report of receiving treatment in 1972, and requested records from 1972 to present.  The earliest VA medical records on file are dated in March 2003.  On remand, all outstanding VA medical records relating to the Veteran's claimed disabilities should be associated with the record, including any fee-basis consultations.  

Additionally, a June 2008 Social Security Administration (SSA) Inquiry printout indicated the Veteran may be in receipt of SSA disability benefits.  The United States Court of Appeals for Veterans Claims has held that VA must obtain SSA records that may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993).  As the aforementioned records are potentially relevant to his claims, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran was afforded a VA audiological examination in December 2005.  The examiner rendered negative opinions as to the relationship between the Veteran's hearing loss and tinnitus and his military service, citing normal hearing evaluations at enlistment and discharge and the absence of reports of tinnitus and hearing loss in the Veteran's service treatment records.  Reliance on the absence of documented in-service evidence of a hearing disability is contrary to the Court's holdings in Ledford v. Derwinski and Hensley v. Brown.  See 3 Vet. App. 87, 89 (1992) and 5 Vet. App. 155, 159 (1993), respectively.  Moreover, the Veteran's service treatment records indicate some shift in his hearing thresholds, most notably at 3000 Hertz in the right ear and at 1000 and 3000 Hertz in the left ear.  The differences between the entrance and separation examinations were not addressed by the examiner.  As there is some indication that the Veteran's hearing loss disability has changed in nature since the December 2005 VA examination, a new audiological examination and opinion is warranted.  See October 14, 2009 VA audiology consultation, noting the presence of sensorineural hearing loss in both ears and the Veteran's denial of post-service occupational or social hazardous noise exposure.

The Veteran asserts that his left shoulder, left elbow, back, and right knee disabilities are related to service, specifically to injuries he sustained in the course of performing combat duties.  See June 2016 Hearing Transcript, pp. 4-9.  The Veteran's service treatment records do not contain any references to treatment for the claimed orthopedic disabilities.  However, VA afforded the Veteran an orthopedic examination in May 2012, in accordance with the provisions of 38 U.S.C.A. § 1154 (b) (West 2014), which provides that for combat Veterans, VA shall accept as sufficient proof of service-connection of any injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence of such injury, if consistent with the circumstances, conditions, or hardships of such service.  The April 2012 examination request did not seek an opinion regarding any left elbow disabilities, and the examiner did not provide an elbow diagnosis.  However, VA medical records noted the Veteran had a diagnosis of ulnar nerve transposition, and had received therapy for elbow pain.  

The examiner noted the Veteran's reports, and stated he was unable to render an opinion without resorting to speculation.  The examiner opined that repeated stress of the back, right knee, and left shoulder may lead to traumatic degenerative changes, or that the conditions could have been caused by his years of truck driving, or caused by service and aggravated by truck driving.  Given the presence of outstanding records that may be relevant to these claims and the lack of an opinion on any diagnosed elbow disability, the Board finds it is appropriate to obtain an addendum opinion to consider any additional records and evidence received since the May 2012 examination.  The Board notes that when an examiner is unable to render an opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

As the Veteran asserts that his claimed carpal tunnel disorder is secondary to his left shoulder and elbow disabilities, it must be remanded pending the outcome of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

The Veteran asserts that his erectile dysfunction is caused or aggravated by his medication for his service-connected posttraumatic stress disorder (PTSD).  He was afforded a VA genitourinary examination in December 2009.  The examiner stated that the Veteran reported he had erectile dysfunction problems prior to receiving his PTSD diagnosis.  The examiner opined that the Veteran's alcohol dependence is the more likely cause of his erectile dysfunction, also noting that the Veteran had erectile problems prior to being prescribed medications for his PTSD.  However, the examiner's opinion did not address whether the Veteran's PTSD medications aggravated the erectile dysfunction.  Thus an addendum opinion is necessary.  

The examiner is requested to comment on the April 13, 2010 Mental Health Group Counseling Note, which indicated that most of the individuals in the Veteran's therapy group were aware their medication "led to ED," and the May 3, 2010 Mental Health Note written by B. L., L.C.S.W., stating that the Veteran had received VA treatment for PTSD since 2006.

The Veteran has not been afforded VA examinations for his claimed hypertension and sleep disorder.  Under 38 U.S.C.A. § 5103A (d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The evidence shows the Veteran has diagnoses of hypertension and obstructive sleep apnea.  See March 2003 Agent Orange consultation noting the Veteran's diagnosis of hypertension; and April 2011 El Paso Sleep Center study noting a diagnosis of severe obstructive sleep apnea.  Moreover, the Veteran reported that he experienced breathing and respiratory issues, abnormal snoring, and fatigue during service.  See September 22, 2011 claim.  Additionally, by virtue of his service in Vietnam the Veteran is presumed to have been exposed to toxic herbicides.  Further, he asserted that both disabilities are related to service.  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  Given these facts, the Board finds the Veteran should be afforded VA examinations to determine the nature and cause of his hypertension and obstructive sleep apnea.  

With respect to the hypertension examination, the Institute of Medicine's 2006 report, as well as subsequent reports in 2010 and 2012, confirms that there is "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE 557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE 694(2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE 862-63 (2014).  The examiner should address these findings, and provide an opinion as to whether, based on the Veteran's presumed exposure to Agent Orange during service, it is at least as likely as not that his exposure caused or resulted in his currently diagnosed hypertension.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for his claimed disabilities from as early as 1972, including any previously unassociated records from the VA Medical Centers in Albuquerque, New Mexico and El Paso, Texas; the June 2008 and December 2009 fee-basis consultations; the February 2010 lumbar spine MRI; the May 2010 right knee MRI; and the November 29, 2011 Orthopedic Spine consultation from William Beaumont Army Medical Center.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims, to include any records from the William Beaumont Army Medical Center.

3.  Request, directly from the SSA complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the electronic claims file.

4.  Thereafter, schedule the Veteran for a new VA audiological examination.  The examination report must reflect that review of the claims folder occurred.  All necessary testing must be accomplished.  The examiner must describe the extent of current hearing loss, and state whether a disability exists for VA purposes.

Based on examination of the Veteran and review of the claims file, the examiner is asked to provide a response to the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss is caused by or related to service, to include his credible reports of excessive in-service noise exposure.  The examiner should explain the significance, if any, of the shifts in hearing acuity during service.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus is caused by or related to service, to include his credible reports of excessive in-service noise exposure.

The examiner should comment on the Veteran's reports of being exposed to traumatic noise during service, as well as the differences between the Veteran's audiometric findings at entry to and separation from service.  The Board notes that the Veteran is competent to describe his in-service noise exposure and acoustic trauma.

The rationale for any opinion rendered must be provided.  

With respect to the above requested opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

5.  Next, forward the Veteran's claims file to a physician skilled in the diagnosis and treatment of orthopedic disabilities for an addendum opinion.  If the clinician finds a new examination is required, one should be provided.  The clinician should review the Veteran's claims file, including a copy of this remand.

Following review of the claims file, the clinician should provide an opinion on the following:

a)  Identify any currently diagnosed left shoulder, left elbow, back, and right knee disabilities present since December 2007, even if such conditions have subsequently resolved.

b)  Is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed left shoulder, left elbow, back, and right disability is related to active service, to include the Veteran's credibly reported injuries he sustained during combat service, such as multiple falls from trucks and helicopters.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  The clinician should reconcile his or her opinions with the October 2008 letter from Dr. B. O. from William Beaumont Army Medical Center.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Next, forward the claims file to the December 2009 VA examiner, or an appropriate substitute as necessary.  If the examiner determines that the Veteran should be provided another VA examination, one should be scheduled.  

Following review of the claims file, the examiner should provide a response to whether it is at least as likely as not (a probability of 50 percent or greater) that erectile dysfunction is aggravated by the Veteran's service-connected PTSD and treatment thereof, to include prescribed medications.  Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

If aggravation is found, the clinician should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's erectile dysfunction disability found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected PTSD and treatment thereof.

The examiner is requested to comment on the April 13, 2010 Mental Health Group Counseling Note, which indicated that most of the individuals in the Veteran's therapy group were aware their medication "led to ED," and the May 3, 2010 Mental Health Note written by B. L., L.C.S.W., stating that the Veteran had received VA treatment for PTSD since 2006.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

7.  Schedule the Veteran for a VA examination by an appropriate medical doctor to determine the nature, extent, and etiology of his hypertension disability.  Based on the examination of the Veteran and review of the record, the examiner should provide a response to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is related to his military service, to include his presumed exposure to herbicides in the Republic of Vietnam.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  Likewise, the mere fact that a presumption has not been established for hypertension is not dispositive of the issue of nexus.  Consideration must still be given to the exposure, and to the NAS study indicating that there is "limited or suggestive evidence of an association between hypertension and [Agent Orange]."

Additionally, the examiner should comment on the March 14, 2003 Agent Orange Consultation Results, which noted that the Veteran had been hypertensive since 1971.

The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

8.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his sleep apnea.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is related to service or had its onset during service or is otherwise related to service, to include his presumed herbicide exposure.

The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

9.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

10.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


